

114 S2148 IS: Protecting Medicare Beneficiaries Act of 2015
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2148IN THE SENATE OF THE UNITED STATESOctober 7, 2015Mr. Wyden (for himself, Mr. Bennet, Mr. Brown, Mr. Cardin, Mr. Casey, Mr. Menendez, Mrs. Murray, Mr. Nelson, Ms. Stabenow, Mr. Schumer, Mr. Sanders, Ms. Baldwin, Mr. Leahy, Mr. Carper, Mr. Udall, Ms. Hirono, Mr. King, Ms. Mikulski, Mr. Coons, Mr. Franken, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to prevent an increase in the Medicare part B
			 premium and deductible in 2016.
	
 1.Short titleThis Act may be cited as the Protecting Medicare Beneficiaries Act of 2015. 2.Preventing Medicare part B premium and deductible increases in 2016 (a)In generalSection 1839(a) of the Social Security Act (42 U.S.C. 1395r(a)) is amended—
 (1)in the second sentence of paragraph (1), by striking Such and inserting Subject to paragraph (5), such; and (2)by adding at the end the following new paragraph:
					
 (5)In applying this part (including subsection (i) and section 1833(b)), the monthly actuarial rate for enrollees age 65 and over for 2016 shall be equal to the monthly actuarial rate for such enrollees for 2015.
						.
 (b)Conforming fundingSection 1844(a) of the Social Security Act (42 U.S.C. 1395w(a)) is amended— (1)in paragraph (3), by striking the period at the end and inserting ; plus; and
 (2)by adding at the end the following:  (4)a Government contribution equal to, as estimated by the Chief Actuary of the Centers for Medicare & Medicaid Services, the reduction in aggregate premiums payable for a month under this part that is attributable to the application of section 1839(a)(5) with respect to—
 (A)enrollees age 65 and over; and (B)enrollees under age 65.
							In applying paragraph (1), the Government contribution under paragraph (4) with respect to
			 enrollees described in subparagraphs (A) and (B) of such paragraph (4)
			 shall be treated as premiums payable and deposited in the Trust Fund under
			 subparagraphs (A) and (B), respectively, of paragraph (1)..